United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3286
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                      Carl Merlo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: April 19, 2018
                               Filed: April 24, 2018
                                   [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Carl Merlo directly appeals after he pleaded guilty to a child-pornography
charge and the district court1 varied downward from the calculated Guidelines range

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
to impose an 87-month prison term. His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Merlo’s
sentence is substantively unreasonable, as the court should have varied downward
further in light of various mitigating factors.

      Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing a sentence under the deferential abuse-of-discretion
standard and discussing substantive reasonableness); see also United States v.
McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting that when the district court
has varied below the Guidelines range, it is “nearly inconceivable” that the court
abused its discretion in not varying downward further).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm.
                      ______________________________




                                        -2-